Exhibit 10.1

Dear Dennis

This Letter Agreement constitutes a variation of the Agreement between you and
Aon Group INC. whose registered office is situated at 200 East Randolph Street,
Chicago, Illinois 60606, USA (the Group) and Aon Limited (formerly Aon Group
Limited), 8 Devonshire Square, London, EC2M 4PL (the “Company”) dated 30
November 1998 (the “Agreement”).


IT IS HEREBY AGREED THAT IN CONSIDERATION OF THE COMPANY EXTENDING THE PERIOD OF
YOUR AGREEMENT, THE AGREEMENT WILL BE VARIED AS SET OUT BELOW. ALL OTHER TERMS
AND CONDITIONS OF THE AGREEMENT WILL CONTINUE TO APPLY:

1.                                       Clause 3 (A) of the Agreement shall be
replaced with the following provision:

“This Agreement shall commence on 30 November 1998 and shall supersede all or
any existing agreements which may exist between the Executive and any Group
Company, and subject to the provisions for early termination contained herein
(including but not limited to Clause 14 of the Agreement), the Executive’s
employment shall continue until the Planned Expiration Date as defined in
paragraph 4 of this Letter Agreement unless:

(i) on or before 20 September 2012, the Agreement shall be terminated by the
Company giving to the Executive 36 months notice; or

(ii) after 20 September 2012, the Agreement shall be terminated by the Company
giving the Executive notice equal to the number of days between the date of
giving notice and the Planned Expiration Date; or

(iii) on or before 20 September 2010 (the “Earlier Termination Date”), the
Agreement shall be terminated by the Executive giving to the Company 12 months’
written notice; or

(iv) after 20 September 2010 up until the Planned Expiration Date, the Agreement
shall be terminated by the Executive giving to the Company 6 months written
notice expiring at any time before the Planned Expiration Date.”

2                                        Clause 3 (B) of the Agreement shall
continue to apply only up until the Earlier Termination Date. Between the 21
September 2010 and the Planned Expiration Date, Clauses 3 (B) (i), (ii), (iii),
(iv) and (v), and (C) of the Agreement shall be replaced with the following
provision:

“Notwithstanding anything to the contrary in sub-clause 3 (A) above, the Company
may make a payment of basic salary only in lieu of notice for a period
equivalent to the applicable notice period referred to in Clause 3 (A). The
Company will not make any provision for the continuation of any additional
benefits as set out in paragraphs 15, 16 and 17 of the Schedule to the Agreement
(or for payment in lieu thereof) or for the provision of any car allowance,
pension or bonus for the period equivalent to the notice period referred to in
Clause 3 (A) (or for payment in lieu thereof).”

3.     Clause 3 (D) of the Agreement shall be replaced with the following
provision:


--------------------------------------------------------------------------------




Subject to Paragraph 2 of this Letter Agreement the Executive shall be entitled
to participate in any bonus scheme as described in 4 (C) below, on a pro-rata
basis in his final year of service under this Agreement, should his final date
of employment or date of notice under Paragraph 1 of this Letter Agreement,
whichever is earlier, in his final year of service under this Agreement fall
other than the date on which the bonus is calculated.

4.                                       In variation of Paragraphs 3 and 5 of
the Schedule to the Agreement, the Planned Expiration Date shall be 20 September
2015 and the Normal Retirement Date 20 September 2010.

5.                                     In variation of Paragraph 15 of the
Schedule to the Agreement, the following shall be added as Paragraph 15 (f) of
this Schedule:

With effect from the date of this Letter Agreement the Company will pay interest
on a mortgage on the Executive’s principal residence of up to £120,000 per annum
directly to the lender.  Interest is payable up to the Executive’s 60th birthday
or termination of your contract of employment if earlier.

End — next page is signature page


--------------------------------------------------------------------------------




IN WITNESS whereof this variation to the Agreement has been entered into by:

SIGNED for and on behalf of Aon Group, Inc. by:

President and Chief Executive Officer

/s/ Gregory C. Case

 

 

GREGORY C CASE

SIGNED for and on behalf of Aon Limited by:

Director

/s/ David P. Bolger

 

 

Signed as a deed and delivered by the said Executive

/s/ Dennis L. Mahoney

 

 


MR DENNIS LEONARD MAHONEY

Date

July 19, 2006

 

 

 

In the presence of:

 

 

 

 

 

Name

Jeremy Farmer

 

 

 

 

 

 

Address:

Aon Corporation

 

 

.

 

 

 

 

200 E. Randolph St.

 

 

 

 

 

 

 

Chicago, IL 60601

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupation

Senior Vice President — Aon Corporation

 

 


--------------------------------------------------------------------------------